UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARY ANN LEWIS,                              :
                                             :
                      Plaintiff,             :
                                             :       Civil Action No.:      08-1202 (RMU)
                      v.                     :
                                             :       Document Nos.:         7, 9
MICHAEL J. ASTRUE,                           :
Commissioner,                                :
Social Security Administration,              :
                                             :
                      Defendant.             :

                                   MEMORANDUM OPINION

 GRANTING THE DEFENDANT’S CONSENT MOTION FOR ENTRY OF JUDGMENT WITH REMAND
    AND DENYING AS MOOT THE PLAINTIFF’S MOTION FOR JUDGMENT OF REVERSAL


       On July 15, 2008, the plaintiff filed a complaint in the above-captioned matter. On

November 20, 2008, the plaintiff then filed a motion for judgment of reversal. On January 21,

2009, the defendant filed a consent motion requesting that the court “enter a judgment that

reverses the final decision of defendant and that remands the cause to the defendant for further

administrative proceedings.” The court grants the consent motion for entry of judgment with

remand and, accordingly, denies as moot the plaintiff’s motion for judgment of reversal. An

Order consistent with this Memorandum Opinion is separately and contemporaneously issued

this 30th day of January, 2009.


                                                     RICARDO M. URBINA
                                                    United States District Judge